          Case 3:18-cr-00171-SRU Document 166 Filed 02/18/21 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                                            :
                                                                     :
v.                                                                   : docket no. 3:18-CR-00171-SRU
                                                                     :
ARBER ISAKU,                                                         : February 18, 2021
          Defendant.

         NOTICE (COMPLIANCE WITH COURT ORDER OF JANUARY 6, 2021)
         The undersigned was appointed pursuant to the Criminal Justice Act to represent the

defendant Arbor Isaku following his arrest and did represent Mr. Isaku at his presentment and

met with him twice while he was detained. Soon after Mr. Isaku's presentment, privately retained
attorney Igor G. Kuperman appeared on behalf of Mr. Isaku, replacing the undersigned. (Because

the undersigned receives notices via ECF as to developments in the case, he has followed the

progress of the prosecution with interest, albeit from afar.)

         On January 6, 2021, the Court ordered "Jeremiah F. Donovan to be reappointed for

purpose of discussion of this Curcio matter. Attorney Donovan should advise the court of the

status of these discussions." Mr. Kuperman notified the undersigned of the Court's order.

         The undersigned has discussed the matter with Mr. Kuperman, Assistant United States

Attorney Douglas Morabito, and Attorney Audrey A. Felsen, counsel for co-defendant Vincent

Decaro. He has also engaged in two lengthy and wide-ranging conversations with Mr. Isaku.

         The Court's order refers to a discussion of "this Curcio matter," i.e., whether a conflict of

interest with respect to Mr. Isaku's representation exists. This report does not specifically discuss

this matter, but provides information to the Court that will probably resolve the issue, and if the

Court requires further discussion, counsel will, of course, comply with any further order of the

Court.

         After discussion with those involved, the undersigned believes that an irreconcilable

breakdown in relations between Mr. Isaku and his present counsel exists and that the Court

should appoint new counsel to represent Mr. Isaku. Mr. Isaku has expressed that view; Mr.

Kuperman does not contest it; and the undersigned has explored with Mr. Isaku the reasons that




                                                  JEREMIAH DONOVAN
               ATTORNEY AT LAW • POST OFFICE BOX 554 • OLD SAYBROOK, CT 06475 • (860) 388-3750 • JURIS NO. 305346
          Case 3:18-cr-00171-SRU Document 166 Filed 02/18/21 Page 2 of 3



                                                               2

he feels that proper attorney-client relations cannot exist. Mr. Isaku has clearly thought the

matter out thoroughly and is not acting on the basis of emotion, pique or whim. After discussion,

the undersigned concurs that there is an irreconcilable breakdown in relations and recommends to

the Court that it appoint new counsel to represent Mr. Isaku.

         The undersigned has discussed with Mr. Isaku his financial situation and it appears that

Mr. Isaku would qualify for appointment of counsel under the Criminal Justice Act. The

undersigned has made arrangements to forward a CJA financial affidavit to Mr. Isaku (it is a bit

complicated because Mr. Isaku cannot send and receive e-mails) and will move to file it under

seal when it is received, which the undersigned believes will be within the next couple of days.

         The undersigned is reluctant to make the following assertions because they make it seem

that the undersigned is angling for a CJA appointment, but Mr. Isaku has firmly requested that he

do so.

         During the course of his early representation of Mr. Isaku, and during the course of his

telephonic communications more recently, the undersigned has developed a congenial

relationship with Mr. Isaku who, the Court will learn if it eventually is required to try or sentence

him, is an affable, thoughtful, and realistic defendant. Mr. Isaku has requested that the

undersigned forward his request to the Court , that if the Court appoints counsel, it appoint the

undersigned, and the undersigned would be pleased to accept the appointment.

         Conclusion: Because it seems clear that there has been an irretrievable breakdown of

relations between Mr. Isaku and his attorney, and because it appears that Mr. Isaku would qualify

for appointment under the Criminal Justice Act, the undersigned suggests that the Court make

such an appointment and further suggests that appointment of successor counsel would resolve

any Curcio conflict-of-interest issues that may exist.

                                                                     Respectfully submitted,

                                                                               s/s

                                                                     JEREMIAH DONOVAN
                                                                     123 Elm Street--Unit 400
                                                                     P.O. Box 554


                                                  JEREMIAH DONOVAN
               ATTORNEY AT LAW • POST OFFICE BOX 554 • OLD SAYBROOK, CT 06475 • (860) 388-3750 • JURIS NO. 305346
        Case 3:18-cr-00171-SRU Document 166 Filed 02/18/21 Page 3 of 3



                                                           3

Old Saybrook, CT 06475
(860) 388-3750
FAX 388-3181
Juris no. 305346
Fed.bar.no. CT 03536
jeremiah_donovan@sbcglobal.net




                                              JEREMIAH DONOVAN
           ATTORNEY AT LAW • POST OFFICE BOX 554 • OLD SAYBROOK, CT 06475 • (860) 388-3750 • JURIS NO. 305346
